     Case 2:21-cv-01998-MWF-JDE Document 3 Filed 03/04/21 Page 1 of 2 Page ID #:28



 1
     CHRIS ZHEN (State Bar No. 275575)
 2   chris.zhen@zhenlawfirm.com
 3   HOGAN GANSCHOW (State Bar No. 256137)
     hogan.ganschow@zhenlawfirm.com
 4   ZHEN LAW FIRM
     5670 Wilshire Blvd #1800
 5   Los Angeles, CA 90036
 6   Telephone: (213) 935-0715

 7   Attorneys for Plaintiff
     Jason Swofford
 8

 9
                               IN THE UNITED STATES DISTRICT COURT
10
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
11

12

13   JASON SWOFFORD,                              Case No.: 2:21-cv-1998
14                  Plaintiff,
15
     vs.                                          CERTIFICATE OF INTERESTED
                                                  ENTITIES OR PERSONS
16
     RICHARD HOTTEL d/b/a California Court
17   Resurfacing; DOES 1-10,
18                  Defendants.
19

20

21

22

23

24

25

26

27

28                                              -1-
     CERTIFICATE OF INTERESTED ENTITIES OR PERSONS                CASE NO.: 2:21-CV-1998
     Case 2:21-cv-01998-MWF-JDE Document 3 Filed 03/04/21 Page 2 of 2 Page ID #:29



 1          Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the
 2
     named parties, there is no such interest to report. Signature, Attorney of Record.
 3

 4
                                                           Respectfully Submitted,
 5

 6   Dated: March 4, 2021                                  ZHEN LAW FIRM

 7

 8                                                         By: /s/ Chris J. Zhen______________
 9                                                         Chris J. Zhen (State Bar No. 275575)
                                                           Hogan Ganschow (State Bar No. 256137)
10                                                         ZHEN LAW FIRM
                                                           5670 Wilshire Blvd #1800
11                                                         Los Angeles, CA 90036
12                                                         Telephone: (213) 935-0715
                                                           chris.zhen@zhenlawfirm.com
13                                                         hogan.ganschow@zhenlawfirm.com
14                                                         Attorneys for Plaintiff, Jason Swofford
15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   -2-
     CERTIFICATE OF INTERESTED ENTITIES OR PERSONS                        CASE NO.: 2:21-CV-1998
